 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TIENGKHAM SINGANONH,                              No. 2:18-CV-0159-WBS-DMC-P
12                      Plaintiff,
13          v.                                         ORDER
14   SUSANVILLE PRISON, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On April 22, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.        The findings and recommendations filed April 22, 2019, are adopted in

 3   full; and

 4                2.        Susanville Prison is dismissed as a defendant to this action.

 5   Dated: June 25, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
